Per Curiam.
When this cause was reached in its order, counsel appeared to argue it for the plaintiff in error; but no one appeared, and no brief had been submitted, for the defendant in error. The plaintiff in error is therefore entitled, under the rule, to judgment of reversal. But his counsel insisted on *665being beard, and that the court should pass judgment on the merits. This the court declines to do. It is dangerous to pass upon grave questions, such as are presumably involved in eases brought here, upon ex parte argument; and the court is unwilling to do so when it can be avoided. Hence the present rule. And when either party fails to argue or submit a case, according to the rule, the court will not hear the other side on the merits, but will reverse or affirm under the rule, without argument. The prevailing party gets all that he has a right to ask, and the court is saved the risks of ex parte judgments.
The judgment of the court below is reversed under the rule.